Citation Nr: 1136360	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  07-18 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.W.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1979 to December 1979 and from January 2003 to October 2003.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied the Veteran's claims for service connection for hearing loss and tinnitus.  

In November 2010, the Veteran testified at a Video Conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In February 2011, the Board remanded this case for further evidentiary development.  The requested development has been completed and the remand orders were substantially satisfied.  The case has now been returned to the Board for further appellate action.  

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2011, the Board found that the December 2005 VA audiological examination of record was inadequate because it was based upon an incorrect fact (i.e., the dates of the Veteran's military service).  Accordingly, the Board remanded the appeal for further the evidentiary development of obtaining any outstanding audiological treatment records and affording the Veteran a new VA audiological examination to determine the nature and etiology of his hearing loss and tinnitus, and for a medical opinion as to whether such conditions are the result of an injury or disease incurred in or aggravated by his military service.  

In March 2011, the Appeals Management Center (AMC) notified the Veteran that it would be developing the additional evidence concerning this appeal, however, there is no indication in this letter, or anywhere else in the record, that the Veteran was notified of the July 2011 VA audiological examination.  The Veteran failed to appear for that examination.   However, in August 2011, following the issuance of the July 2011 SSOC and prior to the date of transfer of the case to the Board, a statement was received from the Veteran indicating that he failed to appear for the July 2011 VA examination because he never received notice of it and he requested that it be rescheduled.  

The Board is aware of the holding in Kuhn v. Shinseki, 23 Vet. App. 335 (2010) that the mere absence of this notice from the claims file generally cannot be used as evidence demonstrating this notice was not mailed.  However, in the present case there are indications that the correct address may not have been utilized in providing notice of the examination.  In this regard, correspondence from the Appeals Management Center dated in March 2011 reflects an address in Alexander City, while a C&P exam detail report printed at the VA Medical Center in July 2011 contains one address in Pelham and another address in Alexandria.  

In light of the absence of notification to the Veteran of the July 2011 VA audiological examination and the discrepancy regarding his current address, the Veteran should be afforded an additional audiological VA examination upon remand.  The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims for service connection for hearing loss and tinnitus (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

In addition, the Veteran submitted additional private audiological treatment records (which include a nexus opinion) dated March 2011 which are not duplicative and were not considered in the July 2011 SSOC.

To date, the Veteran has not been provided a statement of the case in response to his submission of additional private audiological treatment records for the conditions on appeal.  As such, a remand is required for the issuance of a Supplemental Statement of the Case on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo VA audiological examination by an appropriate examiner.  The entire claims file, to include complete copies of the February 2011 and this REMAND, must be made available to the designated examiner, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the results of audiometric testing, the examiner should specifically indicate, with respect to each ear, whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent).  

Then, if any hearing loss disability is diagnosed, also with respect to each ear, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of injury or disease incurred or aggravated in service from January 2003 to October 2003, to include in-service noise exposure. 

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

2. Issue a statement of the case to the appellant and his representative on the issues of service connection for hearing loss and tinnitus. 

3. After completion of the foregoing, and after undertaking any further development deemed warranted, the RO or the AMC should readjudicate the appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


